TDCJ Offender Details Page 1 of 2

zz’,:r¢iu~og

TDCJ Hom'e New G?tender Search

 

T_E_x:As§l D.EPARTMEM QE!= c;lRlMiNA¢L_,. ,.l.us'n,¢.e.

Offender lnformation Details

SlD Number: 04134593
TDCJ Number: 4 01275505
Name: TAYLOR,REG|NALD WAYNE
Race: l B

Gender: l\ll

DOB: 1970-01-09
Maximum Sentence Date: l 2039-03-`18
Current Facility: COTULLA
Projected Release Date: 2039~03-18
Parole E|igibility Date: 2021-09-16
Offender Visitation E|igib|e: §§

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, famin members and
friends are encouraged to call the unit prior to traveling for a visit.

‘SPEClAL lNFORMATlON FOR SCHEDULED RELEASE:

\

scheduled Re|ease Date: Offender is not scheduled for release at this time.
scheduled Re|ease Type: Wi|| be determined When release date is scheduled
scheduled Re|ease Leeatiem Wi|| be determined when release date is scheduled

 

_ -' Pa:rc_)lé§jRYéview`|nfor.métibrl "

 

Offense History:

 

Sentence Case Sentence (YY-NIM-
Date No. DD)

0ffense

Date County

Offense

 

 

 

http:l/offender.tdcj .texas. gov/ OffenderSearch/offenderDetail.action?sid=04 1 345 93 8/ 1 8/201 5